Citation Nr: 9934905	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for subretinal 
neovascularization, left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 1995, the veteran expressed disagreement with the 
denials of service connection for cervical neck strain and a 
10 percent evaluation based on multiple, noncompensable 
service-connected disabilities.  In a December 1996 statement 
of the case, the RO granted service connection for cervical 
neck strain and assigned a noncompensable evaluation and 
continued to deny entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.  The grant of service connection for cervical 
neck strain is considered a full grant of the benefit sought 
with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 
(1997).  
Subsequently, in a June 1999 rating decision, the RO awarded 
a 10 percent evaluation for cervical neck strain.  However, 
the veteran has not expressed disagreement with the 10 
percent evaluation.  Therefore, the Board does not have 
jurisdiction of that issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a notice of disagreement as to a 
service connection claim does not encompass a claim for 
increased rating subsequent to the grant of service 
connection); see also Shockley v. West, 11 Vet. App. 208 
(1998) (the Board does not have jurisdiction over an issue 
unless there is a jurisdiction conferring notice of 
disagreement).  The issue of entitlement to a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities was rendered moot by the June 1999 rating 
decision in which the RO granted awarded a 10 percent 
evaluation for a cervical neck strain disability.  38 C.F.R. 
§ 3.324 (1999).


FINDINGS OF FACT

1.  There is no competent evidence of that the veteran 
currently has bronchitis.  

2.  There is no competent evidence of a nexus between 
subretinal neovascularization, left eye and service.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for 
subretinal neovascularization, left eye is not well grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that veteran was diagnosed 
and treated for bronchial pneumonia in August 1989.  In 
January 1993, the veteran was treated for bronchitis.  In 
December 1993, the veteran was seen with ocular complaints.  
There were definite retinal pigment epithelium changes and 
yellowish spots on the fovea.  A provisional diagnosis of 
subretinal neovascularization of the left eye was given.  The 
subsequent assessment was no evidence of subretinal 
neovascularization.  It was not the changes could be 
secondary to solar maculopathy.  The veteran's August 1994 
separation examination showed a normal chest and lungs 
evaluation as well as normal eye and ophthalmoscopic 
evaluations.  

The veteran was accorded a VA vision examination in April 
1996.  At that time, he reported a history of a retinal 
condition of the left eye, and of looking directly into the 
sun for a very long time.  On pupil examination, extraocular 
movements were intact, visual fields were full to 
confrontation bilaterally.  There was no diplopia noted.  On 
slit-lamp examination, lids, lashes, conjunctivae, and cornea 
were clear, bilaterally.  Anterior chamber was deep and 
clear.  There were lesions noted.  On dilated retinal 
examination, cup to disk ratio was 0.3, bilaterally, disk 
edge sharp with no pallor.  Vessels, auditory visual was 2/3, 
healthy.  Examination of the maculae revealed no lesions in 
the right eye; left eye examination revealed hypopigmented 
foveal depression.  The impression was probable solar 
maculopathy, of the left eye.  

The veteran was accorded a VA respiratory examination in 
April 1998.  At that time, he reported in-service treatment 
for bronchial pneumonia and bronchitis.  He also reported a 
history of smoking up to a pack a day for seven years.  There 
was no history of dyspnea on exertion.  He reported that he 
was normally active, and had no difficulty breathing with any 
of his activities including riding his bicycle or walking up 
a flight or two of stairs.  There was no evidence for cor 
pulmonale, RVH (renovascular hypertension) or pulmonary 
hypertension.  His weight was stable.  There was no history 
of any restrictive disease.  Lungs were clear to auscultation 
and percussion.  Pulmonary function test revealed: spirometry 
showed a forced vital capacity of 5.18 liters or 107 percent 
of predicted.  A forced expiratory volume in one-second (FEV-
1) of 4.24 liters or 108 percent of predicted.  The ratio of 
forced vital capacity to FEV-1 was 82 percent.  All of the 
values were described as being within normal limits.  Chest 
X-rays appeared to be within normal limits.  The impression 
was history of bronchitis or bronchial pneumonia while in the 
military.  The examiner noted that did not appear to be any 
sign of any active pulmonary disease.  It was noted that this 
included normal exercise tolerance and normal spirometry 
suggesting that the veteran did not suffer any permanent or 
long term lung damage from his episode of bronchitis in the 
military.  

Criteria

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  If the claim is not well 
grounded, VA has no further duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

A well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, at 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a claimed disability, the evidence of 
record must generally demonstrate that "a particular injury 
or disease resulting in current disability was incurred 
coincident with service in the Armed Forces."  See, 38 
C.F.R. § 3.303(a) (1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1999).

Bronchitis 

The veteran has contended that he has bronchitis that is 
related to service.  This contention, however, is not 
supported by any competent medical evidence that he currently 
has bronchitis.  While there is competent evidence of this 
condition during service, there is no competent evidence of 
current bronchitis or any other respiratory abnormality.  For 
his part, the veteran has not reported such residuals.  The 
post service medical record is silent as to any such 
residuals, and the veteran has not reported any treatment for 
current bronchitis.

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of bronchitis or 
other respiratory abnormality at the time of the veteran's 
current claim or thereafter.  In the absence of competent 
evidence of current disability, the claim is not well 
grounded.

In view of the foregoing, the Board finds that no further 
duty to inform as mandated by 38 U.S.C.A. § 5103(a), with 
respect to the veteran's claim.  Beausoliel v. Brown, 8 Vet. 
App. 69 (1995).

The benefit sought on appeal is accordingly denied.

Subretinal neovascularization left eye

The veteran has asserted that subretinal neovascularization 
of his left eye is related to service.  Initially, the Board 
notes that there is no definite diagnosis of subretinal 
neovascularization, left eye in service or thereafter.  
Nonetheless, the veteran has been diagnosed with probable 
solar maculopathy.  

The veteran has neither presented nor indicated that evidence 
exist which tends to establish that a nexus between his 
current disability and active service.  As a lay person he is 
not competent to make a medical diagnosis or to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's assertion is 
unsupported by any competent evidence of record.  Since this 
is a matter, which would not be subject to lay observation, 
he is not competent to render an opinion that his current 
probable solar maculopathy is related to service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  Competent medical 
evidence that the veteran's probable solar maculopathy is 
related to service would be necessary for a well-grounded 
claim.  Caluza, 7 Vet. App. 495.  Because of the lack of 
competent evidence a nexus between the probable solar 
maculopathy and service, the claim for service connection for 
subretinal neovascularization, left eye is not well grounded 
and is, thus, denied.  See Caluza v. Brown, 7 Vet. App. 498.

In light of the foregoing, the Board finds that the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection for subretinal neovascularization.  38 
U.S.C.A. § 5107.  


ORDER

Service connection for bronchitis is denied.  

Service connection for subretinal neovascularization, left 
eye is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

